2015 IL App (2d) 141154
                                  No. 2-14-1154
                         Opinion filed September 23, 2015
______________________________________________________________________________

                                            IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Kendall County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 11-CF-94
                                       )
DALE LARSON,                           ) Honorable
                                       ) Timothy J. McCann,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE ZENOFF delivered the judgment of the court, with opinion.
       Presiding Justice Schostok and Justice Spence concurred in the judgment and opinion.

                                           OPINION

¶1     On April 21, 2011, a Kendall County grand jury indicted defendant, Dale Larson, on a

single count of possession of a firearm without a valid firearm owner’s identification (FOID)

card, in violation of section 2(a)(1) of the Firearm Owners Identification Card Act (Act) (430

ILCS 65/2(a)(1) (West 2010)). The offense was charged as a Class 3 felony pursuant to section

14(c)(1) of the Act (430 ILCS 65/14(c)(1) (West 2010)).    Section 14(c)(1) provides, in pertinent

part, that a violation of section 2(a)(1) is a Class 3 felony when the offender’s FOID card is

revoked.   Following a bench trial, defendant was found guilty and was sentenced to a two-year

prison term.   Defendant argues on appeal that, under the circumstances of this case, section

14(c)(1) is in conflict with section 14(b), which provides, in pertinent part, that a violation of
2015 IL App (2d) 141154


section 2(a)(1) is a Class A misdemeanor “when the person does not possess a currently valid

[FOID card], but is otherwise eligible under this Act.” (Emphasis added.) 430 ILCS 65/14(b)

(West 2010).    Defendant argues that, although his FOID card was revoked when the offense

occurred, he was also eligible at that time to have his card reinstated and thus the offense was

only a misdemeanor.     We affirm.

¶2      The salient facts are not in dispute.   On October 18, 2010, the circuit court of Kendall

County entered an emergency order of protection against defendant pursuant to the Illinois

Domestic Violence Act of 1986 (750 ILCS 60/101 et seq. (West 2010)).            On December 13,

2010, the court entered a plenary order of protection with an expiration date of February 14,

2011.   As a result of the order of protection, the Illinois State Police revoked defendant’s FOID

card.   See 430 ILCS 65/8.2 (West 2010) (“The Department of State Police shall deny an

application or shall revoke and seize a [FOID card] previously issued under this Act if the

Department finds that the applicant or person to whom such card was issued is or was at the time

of issuance subject to an existing order of protection.”).    On February 14, 2011, two officers

with the Yorkville police department responded to a report of a domestic disturbance at

defendant’s home.     While at defendant’s home, one of the officers discovered a firearm in a

holster hanging from defendant’s bed rail.

¶3      Defendant argues that, because the order of protection had expired by the time the

firearm was discovered, he was no longer barred from holding a FOID card.               Defendant

concedes that his FOID card was still revoked at that point.     He insists, however, that he was

eligible to obtain a FOID card.   By their respective terms, section 14(b) and section 14(c)(1) can

each be applied to the facts presented.      But each yields a different outcome.   Application of

section 14(b) results in the offense being classified as a misdemeanor because defendant did not



                                                 -2-
2015 IL App (2d) 141154


possess a currently valid FOID card but was “otherwise eligible under [the] Act.” 430 ILCS

65/14(b) (West 2010).     Application of section 14(c)(1) results in the offense being classified as

a felony because defendant’s FOID card was revoked.           According to defendant, the rule of

lenity resolves the conflict in his favor.

¶4      As our supreme court has recently noted, “Under the rule of lenity, we adopt the ‘more

lenient interpretation of a criminal statute “when, after consulting traditional canons of statutory

construction, we are left with an ambiguous statute.” ’ ”          (Emphasis added.)     People v.

Gaytan, 2015 IL 116223, ¶ 39 (quoting Kasten v. Saint-Gobain Performance Plastics Corp., 563

U.S. ___, ___, 131 S. Ct. 1325, 1336 (2011), quoting United States v. Shabani, 513 U.S. 10, 17

(1994)).   Here, we conclude that the proper application of the sentencing scheme can be

determined with reference to traditional canons of statutory construction, leaving no ambiguity

that would require us to adopt the more lenient interpretation.

¶5      When construing a statute, a court’s primary goal “is to give effect to the legislature’s

intent, best indicated by giving the statutory language its plain and ordinary meaning.” People

v. Almond, 2015 IL 113817, ¶ 34.       “We interpret each provision not in isolation but in light of

the statute as a whole.”      In re Commitment of Mitchell, 2014 IL App (2d) 131139, ¶ 14.

Moreover, “[c]ourts should construe statutes so as to yield logical and meaningful results and to

avoid constructions that render specific language superfluous or meaningless.”               In re

Application of the County Collector, 2014 IL App (2d) 140223, ¶ 16.             In addition, “[o]ne

section of a statute should not be interpreted in a way that renders another section of the same

statute irrelevant.” Id. ¶ 17.

¶6      Consonant with these principles, we must consider sections 14(b) and 14(c)(1) with

another sentencing provision—section 14(c)(3), which provides that a violation of section 2(a) is



                                                -3-
2015 IL App (2d) 141154


a Class 3 felony if the offender “does not possess a currently valid Firearm Owner’s

Identification Card, and *** is not otherwise eligible under this Act.” (Emphasis added.) 430

ILCS 65/14(c)(3) (West 2010).      To apply the rule of lenity in the manner defendant proposes

would be functionally equivalent to construing section 14(c)(1) as if it were likewise qualified by

the words “is not otherwise eligible under this Act.” Were that the case, however, the word

“revoked” could be stricken from section 14(c)(1) without affecting the sentencing scheme.

After all, persons whose FOID cards have been revoked are merely a specific subset of the class

of persons described in section 14(c)(3)—those who do not possess currently valid FOID cards.

In this respect, all that distinguishes section 14(c)(1) from section 14(c)(3) is that, under the

former, the penalty for the offense does not depend on whether the offender was eligible to

obtain a FOID card.     Defendant’s application of the rule of lenity eliminates the distinction,

rendering section 14(c)(1) superfluous in cases where an offender’s FOID card is revoked: if he

or she is eligible to obtain a FOID card, he or she would be guilty of a Class A misdemeanor

under section 14(b), and, if ineligible, he or she would be guilty of a Class 3 felony under section

14(c)(3).

¶7     Our conclusion is supported by another well-established rule of construction.        As our

supreme court has noted, “[w]here there are two statutory provisions, one of which is general and

designed to apply to cases generally, and the other is particular and relates to only one subject,

the particular provision must prevail.       [Citations.]”   (Internal quotation marks omitted.)

Hernon v. E.W. Corrigan Construction Co., 149 Ill. 2d 190, 195-96 (1992).             In this case,

section 14(b) relates to a general category of cases—those where the offender is not in

possession of a currently valid FOID card.       Section 14(c)(1) relates to the narrower subset




                                               -4-
2015 IL App (2d) 141154


consisting of cases in which the offender’s FOID card has been revoked.        Accordingly, section

14(c)(1) is controlling.

¶8     We recognize, as defendant points out, that the General Assembly has stated that the Act

was designed to “provide a system of identifying persons who are not qualified to acquire or

possess firearms, firearm ammunition, stun guns, and tasers within the State of Illinois by the

establishment of a system of Firearm Owner’s Identification Cards, thereby establishing a

practical and workable system by which law enforcement authorities will be afforded an

opportunity to identify those persons who are prohibited *** from acquiring or possessing

firearms and firearm ammunition and who are prohibited by this Act from acquiring stun guns

and tasers.” 430 ILCS 65/1 (West 2010).         Defendant contends that, in light of this legislative

objective, the controlling consideration when determining the penalty for a violation should be

whether the offender was eligible to obtain a FOID card.      The thrust of the argument appears to

be that an offender who is eligible to obtain a card disrupts the Act’s regulatory scheme, but does

not seriously undermine the Act’s ultimate objective of preventing certain individuals from

obtaining or possessing firearms.      We are not persuaded.       It was the General Assembly’s

prerogative to determine what penalties to attach to different categories of violations.   Based on

the structure and language of the Act and its sentencing scheme, it is evident that the General

Assembly concluded that possession of firearms after revocation of one’s FOID card represents a

greater public-safety threat than the mere failure to apply for a card.

¶9     For the foregoing reasons, the judgment of the circuit court of Kendall County is

affirmed.   As part of our judgment, we grant the State’s request that defendant be assessed $50

as costs for this appeal.   55 ILCS 5/4-2002(a) (West 2014); see also People v. Nicholls, 71 Ill.

2d 166, 179 (1978).



                                                -5-
2015 IL App (2d) 141154


¶ 10   Affirmed.




                          -6-